 Case 1:21-cv-00047-NT Document 1 Filed 02/05/21 Page 1 of 5                   PageID #: 1



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE




SIMON ROSS,                          )
                                     )
                                     )
              Plaintiff              )
                                     )       CIVIL ACTION NO.:
                                     )
                                     )
THE HARTFORD,                        )
                                     )
                                     )
              Defendant




                                   COMPLAINT
                            JURISDICTION AND VENUE


  1. This Court has jurisdiction over this claim under 29 U.S.C. § 1132 (a) because the

claim is brought under the Employee Retirement Income Security Act ("ERISA")

seeking benefits and equitable relief under a long-term disability policy, identified as

Group Control No.: 0839230, Disability Claim Case No.: 16682732.

2. Venue is proper under Rule 3(b) of the Local Rules of the United States District

Court in Bangor because the denial of benefits occurred in Eastport, County of

Washington.



                                     FACTS



3. Plaintiff worked at UPS from 10/24/2016 until 5/25/2017 as a Regulatory

Supervisor. This position required a high degree of intellectual functioning.

                                                                                             1
 Case 1:21-cv-00047-NT Document 1 Filed 02/05/21 Page 2 of 5                 PageID #: 2



4. He stopped working on 5/25/2017 due to cognitive deficits resulting from a closed

head injury when he fell off a ladder while doing home repairs.

5. The Hartford paid long-term benefits from 11/23/2017 through 10/31/2019.

6. The Hartford terminated the payment of benefits as of 11/1/2019.

7. The Hartford stated the reason for the termination was that Plaintiff was no longer

disabled according to the definition of disability which takes effect after the payment

of 24 months of benefits.

8. The Hartford had not yet paid benefits for 24 months when it terminated the

benefits.

9. The Hartford paid benefits for nearly 24 months because, due to the disability,

Plaintiff was unable to perform his own occupation.

10. Even though The Hartford terminated benefits before paying 24 months, it said

Plaintiff would continue to be disabled only if he was unable to perform any

occupation.

11. The Hartford justified the termination of benefits because it postulated Plaintiff

could work in alternative occupations.

12. The Hartford did not obtain any new medical evidence from the time it began

paying benefits to the time benefits were terminated.

13. The Hartford obtained a vocational report: “Aetna Transferable Skills Analysis”.

14. None of the stated alternative occupations take into consideration Plaintiff’s

continuing cognitive deficits.

15. Plaintiff is unable to perform the duties of any of the alternative occupations

proposed by The Hartford because of his cognitive deficits.

16. At the time The Hartford terminated his benefits, Plaintiff was receiving Social

Security Disability Income.

17. The Hartford did not review the factual or legal bases of the award of SSDI.

                                                                                           2
 Case 1:21-cv-00047-NT Document 1 Filed 02/05/21 Page 3 of 5                   PageID #: 3




18. On 12/3/2020, Plaintiff informed The Hartford it would not be submitting new

material to support his Appeal and requested The Hartford begin its Appeal review.

19. On 12/3/2020, the deadline to decide the Appeal was 1/17/2021.

20. By letter dated 12/8/2020, The Hartford said it started its Appeal review on

12/3/2020.

21. By letter dated 12/28/2020, The Hartford submitted to Plaintiff three medical

reports it obtained as part of its Appeal review to allow him to respond to the reports.

22. There was no other, new material submitted by The Hartford other than the

reports submitted with the 12/28/2020 letter.

23. The Hartford did not request an additional 45 days within which to decide the

Appeal before the Appeal deadline of 1/17/2021.

24. Even if The Hartford had requested more time, it could not be operative because

there is nothing to suggest that more time was needed for reasons out of The

Hartford’s control.

25. Because The Hartford did not request an extension of time within which to

decide the Appeal before the Appeal deadline, Plaintiff is deemed to have exhausted

administrative remedies.




                                   COUNT I
                            29 U.S.C. § 1132 (a)(1)(B)


26. Plaintiff restates paragraphs 1 through 25.

27. The Hartford must pay to Plaintiff past long-term disability benefits because she

is totally disabled according to the definition in the Plan.

28. Plaintiff is entitled to enforce her rights under the terms of the Plan.

                                                                                             3
 Case 1:21-cv-00047-NT Document 1 Filed 02/05/21 Page 4 of 5                    PageID #: 4



29. Plaintiff seeks to clarify her rights to future benefits under the terms of the Plan.



                                    COUNT II
                               29 U.S.C. § 1132(a)(3)


30. Plaintiff restates paragraphs 1 through 29.

31. Plaintiff seeks to enjoin The Hartford from continuing to deny her benefits to
which she is entitled under the Plan.

32. Plaintiff seeks all appropriate equitable relief so as to make her whole under the
terms of the Plan.



WHEREFORE,

Plaintiff seeks past, long-term disability benefits and equitable relief in a sum so as to
be made whole under the terms of the plan; attorney’s fees, and costs.


DATED: February 5, 2021                              /s/ Gisele M. Nadeau
                                                      55 Pleasant Ave.
                                                      Portland, ME 04103
                                                      207-671-0327


                                             nadeau@nadeauerisadisability.com




                                                                                              4
Case 1:21-cv-00047-NT Document 1 Filed 02/05/21 Page 5 of 5   PageID #: 5




                                                                            5
